—In an action to foreclose a mechanic’s lien, the defendants Kel-Tech Construction, Inc., and Amwest Surety Insurance Company appeal from an order and judgment (one paper) of the Supreme Court, Queens County (Milano, J.), dated January 17, 2000, which granted the plaintiff’s motion to confirm a report of a Judicial Hearing Officer dated August 27, 1999, finding that the plaintiff is entitled to recover $53,652.76 from the appellants, is in favor of the plaintiff and against them in the principal sum of $53,652.76, and dismissed their counterclaims.
Ordered that the order and judgment is affirmed, with costs.
The Judicial Hearing Officer’s determination that the plaintiff was entitled to recover the actual value of materials and labor supplied was proper (see, Alyea v Citizens’ Sav. Bank, 12 App Div 574, affd 162 NY 597; Abbott v Easton, 195 NY 372), and the amount awarded was supported by the record (see, Majauskas v Majauskas, 61 NY2d 481, 493-494; Harrison v Rubenfeld, 211 AD2d 698).
The appellants’ remaining contentions are without merit. Santucci, J. P., Florio, H. Miller and Schmidt, JJ., concur.